                   Case 3:19-cv-04589 Document 1 Filed 08/07/19 Page 1 of 5



                                    UNITED STATES DISTRICT COURT
1                                             FOR THE
                                  NORTHERN DISTRICT OF CALIFORNIA
2

3                                                   )
     RAUL NAVARRO,                                  )     Case No.:
4                                                   )
                     Plaintiff,                     )
5                                                   )
                     v.                             )     COMPLAINT AND DEMAND FOR
6                                                   )     JURY TRIAL
     CAPITAL ONE AUTO FINANCE, INC.,                )
7                                                   )
                     Defendant.                     )     (Unlawful Debt Collections Practices)
8
                                                    )
9
                                             COMPLAINT
10
             RAUL NAVARRO (“Plaintiff”), by and through his counsel, Kimmel & Silverman,
11
     P.C., alleges the following against CAPITAL ONE AUTO FINANCE, INC. (“Defendant”):
12

13
                                           INTRODUCTION
14
             1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act
15

16   (“TCPA”).

17                                    JURISDICTION AND VENUE

18           2.      Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331. See Mims v.

19   Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
20           3.      Defendant conducts business in the State of California and as such, personal
21
     jurisdiction is established.
22
             4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
23

24

25



                                                   -1-

                                         PLAINTIFF’S COMPLAINT
                   Case 3:19-cv-04589 Document 1 Filed 08/07/19 Page 2 of 5



                                                  PARTIES
1
            5.      Plaintiff is a natural person residing in San Rafael, California 94901.
2

3
            6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

4           7.      Defendant is a lender with its principal place of business located at 8058

5    Dominion Parkway, Building 5, Plano, Texas 75024.

6           8.      Defendant is a “person” as that term is defined by 47 U.S.C. §153(39).
7           9.      Defendant acted through its agents, employees, officers, members, directors,
8
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.
9
                                       FACTUAL ALLEGATIONS
10
            10.     Plaintiff has a cellular telephone number that he has had for over two (2) years.
11
            11.     Plaintiff has only used this number as a cellular telephone number.
12
            12.     Defendant called Plaintiff on his cellular telephone on a repetitive and
13
     continuous basis.
14
            13.     During the relevant period, Defendant called Plaintiff on his cellular telephone,
15

16   on average, multiple times a day.

17          14.     When contacting Plaintiff on his cellular telephone, Defendant used an automatic

18   telephone dialing system and automatic and/or pre-recorded messages.

19          15.     Plaintiff knew that Defendant was using an automatic telephone dialing system
20   and automatic and/or pre-recorded messages as Defendant’s calls began with a noticeable pause
21
     or delay before its call was transferred to a live representative.
22
            16.     Soon after the calls began, Plaintiff demanded that Defendant stop placing calls
23
     to his cellular telephone number regarding the alleged debt.
24

25



                                                      -2-

                                          PLAINTIFF’S COMPLAINT
                   Case 3:19-cv-04589 Document 1 Filed 08/07/19 Page 3 of 5



            17.     Defendant heard and acknowledged Plaintiff’s revocation of consent and demand
1
     to stop calling his cellular telephone number.
2

3
            18.     Despite Plaintiff’s clear revocation of consent, Defendant persisted in placing

4    calls to Plaintiff’s cellular telephone number.

5           19.     Defendant’s telephone calls were not made for “emergency purposes.”

6           20.     Plaintiff found Defendant’s calls to be invasive, harassing, annoying,
7    aggravating, and upsetting.
8

9
                                        COUNT I
10                              DEFENDANT VIOLATED THE
                           TELEPHONE CONSUMER PROTECTION ACT
11
            21.     Plaintiff incorporates the forgoing paragraphs as though the same were set forth
12
     at length herein.
13
            22.     Defendant initiated multiple automated telephone calls to Plaintiff’s cellular
14
     telephone using a prerecorded voice.
15

16          23.     Defendant initiated these automated calls to Plaintiff using an automatic

17   telephone dialing system.

18          24.     Defendant’s calls to Plaintiff were not made for emergency purposes.

19          25.     After Plaintiff told Defendant to stop calling, the Defendant knew or should have
20   known that it did not have consent to call and that any consent it may have thought it had was
21
     revoked.
22
            26.     Defendant’s acts as described above were done with malicious, intentional,
23
     willful, reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the
24
     purpose of harassing Plaintiff.
25



                                                       -3-

                                         PLAINTIFF’S COMPLAINT
                   Case 3:19-cv-04589 Document 1 Filed 08/07/19 Page 4 of 5



            27.     The acts and/or omissions of Defendant were done unfairly, unlawfully,
1
     intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal
2

3
     defense, legal justification or legal excuse.

4           28.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

5    and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

6    damages.
7

8
            WHEREFORE, Plaintiff, RAUL NAVARRO, respectfully prays for judgment as
9
     follows:
10
                    a.      All actual damages suffered pursuant to 47 U.S.C. §227(b)(3)(A);
11
                    b.      Statutory damages of $500.00 per violative telephone call pursuant to 47
12
                            U.S.C. §227(b)(3)(B);
13
                    c.      Treble damages of $1,500 per violative telephone call pursuant to 47
14
                            U.S.C. §227(b)(3);
15

16                  d.      Injunctive relief pursuant to 47 U.S.C. §227(b)(3); and

17                  e.      Any other relief deemed appropriate by this Honorable Court.

18

19

20

21

22

23

24

25



                                                     -4-

                                          PLAINTIFF’S COMPLAINT
                  Case 3:19-cv-04589 Document 1 Filed 08/07/19 Page 5 of 5



                                DEMAND FOR JURY TRIAL
1
             PLEASE TAKE NOTICE that Plaintiff, RAUL NAVARRO, demands a jury trial in
2

3
     this case.

4

5                                          Respectfully submitted,

6
       Dated: August 7, 2019               By: /s/ Amy L. Bennecoff Ginsburg
7                                          Amy L. Bennecoff Ginsburg, Esquire
                                           Kimmel & Silverman, P.C.
8
                                           30 East Butler Pike
9
                                           Ambler, Pennsylvania 19002
                                           Phone: (215) 540-8888
10                                         Facsimile: (877) 788-2864
                                           Email: aginsburg@creditlaw.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                            -5-

                                   PLAINTIFF’S COMPLAINT
